



SECOND AMENDMENT TO THE
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Second Amendment to the Amended and Restated Employment Agreement referred
to below (this “Amendment”), dated as of July 1, 2017, is entered into by and
among Alon USA GP, LLC (the “Company”), Alan P. Moret (“Moret”) and Delek US
Holdings, Inc. (“Delek”).


WHEREAS, Moret was originally employed pursuant to an employment agreement dated
as of November 26, 2001 by and between Paramount Petroleum Corporation
(“Paramount”) and Moret, and subsequently amended and restated as of November
25, 2005 (the “Original Agreement”);


WHEREAS, the Original Agreement was amended and restated in its entirety as of
July 8, 2011 (the “2011 Agreement”);


WHEREAS, Paramount assigned its interest in the 2011 Agreement to the Company, a
subsidiary of Alon USA Energy, Inc. (“Alon Energy”), pursuant to an Assignment
of Amended and Restated Employment Agreement, effective May 7, 2015 (the
“Current Agreement”);


WHEREAS, Moret is currently employed with the Company in accordance with the
Current Agreement;


WHEREAS, effective as of July 1, 2017, Delek has indirectly acquired the Company
as a result of a merger between Alon Energy and Delek; and


WHEREAS, the Company, Moret and Delek desire to amend the Current Agreement
while protecting the rights of Moret with respect to any and all benefits Moret
is entitled to receive with respect to the proposed termination of his
employment without Cause as a result of the merger between the Alon Energy and
Delek.


NOW, THEREFORE, in consideration of the premises and of the representations,
promises and obligations herein contained, the parties hereto agree as follows:


1.This Amendment is effective upon the effectiveness of the merger of Alon
Energy and Delek. The Current Agreement shall remain in full force and effect
except for the modifications contained in this Amendment.


2.    Section 1(a) of the Current Agreement is hereby amended and restated in
its entirety as follows:
(a)    Employment Term. Subject to the provisions of Section 8 of this
Agreement, Executive’s employment hereunder shall be for a term commencing on
July 1, 2017 and ending on January 2, 2018, or such subsequent ending date as
the parties may mutually agree. In the event that there is no agreement among
the parties to extend the term of the Current Agreement beyond January 2, 2018,





--------------------------------------------------------------------------------




the term of this Agreement shall expire and Executive’s employment will cease on
January 2, 2018.


3.    Section 2(a) of the Current Agreement is hereby amended and restated in
its entirety as follows:
(a) While employed hereunder, Executive shall serve as an Executive Vice
President of Delek Logistics Partners LP, a subsidiary of Delek (“DKL”).
However, nothing contained herein shall in any way restrict the ability of the
Company or Delek to assign Executive, with his consent, to other positions of
equivalent status within the Company or DKL. In such positions, Executive shall
have such duties and authority as shall be determined from time to time by the
Board of Directors of the Company (the “Board”). If requested, the Executive
shall also serve as a member of the Board without additional compensation. Also
if requested, the Executive shall also serve as an officer and/or a member of
the boards of any affiliates of the Company, including the general partner of
DKL. The Executive’s primary workplace shall be Dallas, Texas.


4.    Section 3 of the Current Agreement is hereby amended and restated in its
entirety as follows:
3 Base Salary. While employed hereunder, the Company shall pay Executive a base
salary (the “Base Salary”) at the annual rate of no less than $376,100, payable
in regular installments in accordance with the Company’s usual payment
practices. Executive may receive such increases in the Executive’s Base Salary,
if any, as may be determined from time to time in the sole discretion of the
Board, and any such increased Base Salary shall be deemed to be Executive’s
“Base Salary” for the purposes of this Agreement.


5.    Section 4(b) of the Current Agreement is hereby amended and restated in
its entirety as follows:
4(b) Annual Bonus. With respect to each calendar year while employed hereunder,
Executive shall be eligible to earn an annual bonus award pursuant to Delek’s
Annual Incentive Plan. The Executive’s annual bonus award shall be no less (on a
percentage of annual salary basis) than any other similarly situated officer of
Delek.


6.    Section 6 of the Current Agreement is hereby amended by adding Sections
6(d) and 6(e) as follows:
6 (d) The Company shall reimburse Executive for the cost of professional
preparation of his income tax returns up to the level, and in the same manner,
that Delek reimburses its most senior officers for any year in which the
Executive is employed by the Company.
6 (e) While the Executive maintains his primary residence in Texas, the Company
shall reimburse Executive for all expenses associated with travel


- 2 -



--------------------------------------------------------------------------------




to, from, and within Tennessee, including temporary housing, meals, auto
expenses and other associated expenses, as needed, as ordinary business expenses
per the terms and conditions outlined in Delek’s travel policy.


7.    Section 8 (b) (ii) (E) of the Current Agreement is hereby amended and
reinstated in its entirety as follows:
(E) a lump sum benefit equal to five years of Base Salary and paid to the
Executive or Executive’s estate within 30 days of Executive’s termination of
employment; and


8.    Section 8 (c) (iii) (B) of the Current Agreement is hereby amended and
reinstated in its entirety as follows:
(B) any annual bonus earned, but unpaid as of the date of termination, for any
previously completed calendar year; (Note: This bonus shall not be less,
calculated on a percentage of annual salary basis, than the percentage paid to
any other similarly situated officer of Delek, and paid when such bonus would
have otherwise been paid had Executive’s employment not terminated. The annual
bonus is considered earned for a calendar year if the Executive is employed by
the Company on the last day of the calendar year.)


9.    The Company agrees that Moret has earned the benefits under Section
8(c)(iii) of the Current Agreement (the “Benefits”) since Moret would have been
terminated without Cause as a result of the merger between the Alon Energy and
Delek. The Company specifically agrees that, notwithstanding any language to the
contrary in the Current Agreement or this Amendment, the continued employment of
Moret pursuant to this Current Agreement, as amended by this Amendment, will not
affect his rights to receive the Benefits following the cessation of his
employment with the Company for any reason including Executive’s death or
Disability, termination by the Company for Cause or other than for Cause, or
Executive’s resignation with or without Good Reason. The Benefits will be paid
to Moret (i) within 30 days of January 2, 2018, or (ii) if Moret is terminated
for any reason prior to January 2, 2018 (the “Termination Date”), within 30 days
of the Termination Date. (Note, there may be certain “Benefits” as set forth in
this Agreement that require calculation at a later date and will be paid to
Moret after 30 days of termination in the normal course of business. This list
include items such as the annual bonus award, medical insurance reimbursements,
etc.).


10.    In the event that Moret is terminated by the Company for any reason at
any time, or terminates his employment after January 1, 2018, Moret will also
receive a pro-rata portion of the annual bonus award that Moret would have
received for that calendar year based upon the percentage of the calendar year
that shall have elapsed through the Termination Date. This annual bonus award
shall not be less, calculated on a percentage of annual salary basis, than the
percentage paid to any similarly situated officer of Delek, and paid to the
Executive when such bonus would have otherwise been paid had Executive’s
employment not terminated. This payment shall not be made if Executive
terminates his own employment prior to January 1, 2018.




- 3 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have each executed this Agreement as of July 1,
2017.


Alon USA GP, LLC


By:    /s/ Jared Serff         
Name: Jared Serff
Title: EVP Human Resources



/s/ Alan P. Moret            
Alan P. Moret




DELEK US HOLDINGS, INC.
By:     /s/ Jared Serff         
Name: Jared Serff
Title: EVP Human Resources








- 4 -

